TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00737-CV


FPL Energy Upton Wind I, LP; FPL Energy Upton Wind II, LP; 
FPL Energy Upton Wind III, LP; FPL Energy Upton Wind IV, LP, Appellants

v.

Upton Wind, LP, and Cielo Land and Cattle, LP, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-04-001657, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The parties have filed a joint motion asking this Court to vacate the trial court's
judgment, dismiss the underlying case, and release the supersedeas bond, explaining that they have
settled their dispute.  We grant the parties' motion.  Tex. R. App. P. 42.1(a)(2).  We therefore vacate
the judgment, dismiss the underlying case with prejudice, and order that the supersedeas bond is
released.

					___________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Henson
Vacated and Dismissed on Joint Motion
Filed:   April 19, 2007